UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                             7/15/21
JAMES LYNCH, et al.,
                Plaintiff,
                                                             17-CV-7577 (WHP) (BCM)
        -against-
                                                            ORDER REGARDING GENERAL
THE CITY OF NEW YORK.,
                                                            PRETRIAL MANAGEMENT
                Defendants.

BARBARA MOSES, United States Magistrate Judge.

        By virtue of the Chief Judge's Order dated July 13, 2021 (Dkt. No. 116), the above-referenced

action has been referred to Magistrate Judge Barbara Moses, on an interim basis, for general pretrial

management, including scheduling, discovery, non-dispositive pretrial motions, and settlement, pursuant

to 28 U.S.C. § 636(b)(1)(A). All pretrial motions and applications, including those related to scheduling

and discovery (but excluding motions to dismiss or for judgment on the pleadings, for injunctive relief,

for summary judgment, or for class certification under Fed. R. Civ. P. 23) must be made to Judge Moses

and in compliance with this Court's Individual Practices in Civil Cases, available on the Court's website at

https://nysd.uscourts.gov/hon-barbara-moses. Parties and counsel are cautioned:

        1.      All discovery must be initiated in time to be concluded by the close of discovery set by

the Court.

        2.      Discovery applications, including letter-motions requesting discovery conferences, must

be made promptly after the need for such an application arises and must comply with Local Civil Rule

37.2 and § 2(b) of Judge Moses's Individual Practices. It is the Court's practice to decide discovery

disputes at the Rule 37.2 conference, based on the parties' letters, unless the Court determines that more

formal briefing is required. Absent extraordinary circumstances, discovery applications made later than

30 days prior to the close of discovery may be denied as untimely.

        3.      For motions other than discovery motions, pre-motion conferences are not required, but

may be requested where counsel believe that an informal conference with the Court may obviate the need

for a motion or narrow the issues.

        4.      Requests to adjourn a court conference or other court proceeding (including a telephonic
court conference) or to extend a deadline must be made in writing and in compliance with § 2(a) of Judge

Moses's Individual Practices. Telephone requests for adjournments or extensions will not be entertained.

        5.       In accordance with § 1(d) of Judge Moses's Individual Practices, letters and letter-

motions are limited to four pages, exclusive of attachments. Courtesy copies of letters and letter-motions

filed via ECF are required only if the filing contains attachments, which must be attached with protruding

tabs.

        6.       Pursuant to Fed. R. Civ. P. 30(b)(3) and (b)(4), all depositions in this action may be taken

via telephone, videoconference, or other remote means, and may be recorded by any reliable audio or

audiovisual means. This Order does not dispense with the requirements set forth in Fed. R. Civ. P.

30(b)(5), including the requirement that, unless the parties stipulate otherwise, the deposition be

"conducted before an officer appointed or designated under Rule 28," and that the deponent be placed

under oath by that officer. For avoidance of doubt, a deposition will be deemed to have been conducted

"before" an officer so long as that officer attends the deposition via the same remote means (e.g.,

telephone conference call or video conference) used to connect all other remote participants, and so long

as all participants (including the officer) can clearly hear and be heard by all other participants.

        7.       The disclosure of documents or information (electronic or otherwise) subject to the

attorney-client privilege, the work product doctrine, or other privilege or immunity from production shall

not operate as a waiver of that privilege or immunity in this case or in any other federal or state

proceeding. This paragraph shall be interpreted to provide the maximum protection permitted by Fed. R.

Evid. 502(d).

Dated: New York, New York
       July 15, 2021
                                                   SO ORDERED.



                                                   ________________________________
                                                   BARBARA MOSES
                                                   United States Magistrate Judge




                                                       2
